Exhibit 10.3

 



FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) dated as of August
13, 2019 (the “Effective Date”), is made by ANIKA THERAPEUTICS, INC., a Delaware
corporation (formerly known as Anika Therapeutics, Inc., a Massachusetts
corporation, the “Borrower”) in favor of, and for the benefit of, the Lenders
(as defined in the Credit Agreement referred to below), and BANK OF AMERICA,
N.A., as Administrative Agent (as defined in the Credit Agreement referred to
below) for such Lenders.

PRELIMINARY STATEMENTS

(1)       Reference is made to that certain Credit Agreement dated as of October
24, 2017 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; terms defined
therein unless otherwise defined herein being used herein as therein defined)
among the Borrower, the Subsidiaries of the Borrower as are or may from time to
time become parties to thereto as Subsidiary Guarantors, the Lenders party to
the Credit Agreement from time to time and BANK OF AMERICA, N.A., as
Administrative Agent, Swingline Lender and a L/C Issuer.

(2)       The Borrower has informed the Administrative Agent that as of July 1,
2019, the Borrower has formed a wholly-owned subsidiary, Anika Therapeutics
Ltd., a company organized under the laws of England and Wales (the “New
Subsidiary”), sixty-five percent (65%) of the Equity Interests of which New
Subsidiary (the “New Subsidiary Equity Interests”) shall be pledged to the
Administrative Agent for the benefit of the Lenders, and (b) the Borrower has
entered into certain agreements with the New Subsidiary which constitute
transactions with Affiliates for purposes of Section 7.08 (the “Affiliate
Transactions”).

(3)        The Borrower has requested that the Administrative Agent and the
Lenders make certain other modifications to the Credit Agreement as more fully
set forth below.

(4)        The undersigned Lenders and the Administrative Agent are prepared to
make such modifications to the Credit Agreement requested by the Borrower,
subject to the conditions, and in reliance on the representations set forth
herein.

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the parties hereto hereby agree as follows:

SECTION 1. Amendments. The Credit Agreement is hereby amended by deleting
Schedules 5.20(a), 5.21(f) and 7.08 thereto in their entirety and inserting in
lieu thereof the Schedules 5.20(a), 5.21(f) and 7.08, respectively, attached
hereto as Exhibit A.

SECTION 2. Reserved.

SECTION 3. Pledge Supplement. The undersigned hereby agrees that the Equity
Interests of the New Subsidiary listed on Schedule 5.21(f) attached hereto shall
be and become part of the Pledged Equity referred to in Section 2 of the
Security Agreement and shall secure all Secured Obligations. Notwithstanding the
requirements set forth in the Loan Documents, including the requirements set
forth in Section 6.14 of the Credit Agreement, the Borrower, the Administrative
Agent and the Lenders hereby agree that the Borrower shall only be required to
deliver certificates (together with applicable transfer powers) representing the
New Subsidiary Equity Interests to the Administrative Agent, only upon thirty
(30) days’ prior written request therefor by the Administrative Agent.



 

 

SECTION 4. Reaffirmation of Obligations Under Loan Documents, Etc.

a.                   Reaffirmation and Confirmation of Obligations Under Loan
Documents. The Borrower and each other Loan Party agrees that each Loan Document
to which such party is a party remains in full force and effect, and the
Borrower and each other Loan Party reaffirms the continued validity of, and
ratifies, each Loan Document to which it is a party and agrees and confirms that
it will perform and observe all Obligations, covenants and agreements to be
performed by it under and in accordance with the Credit Agreement and the other
Loan Documents. The Borrower and each other Loan Party further agree and confirm
that each of them shall continue to be bound in all respects by all of the terms
and conditions of the Credit Agreement, and each other Loan Document to which
the Borrower or such Loan Party is a party.

b.                  Reaffirmation and Confirmation of Obligations. For the
avoidance of doubt, the Borrower and each other Guarantor agree that (i) the
Borrower reaffirms the continued validity of, and ratifies, and agrees and
confirms its Obligations set forth in the Loan Documents remain in full force
and effect and (ii) the Credit Agreement and the other Loan Documents executed
by the Borrower, are legal, valid and binding obligations of the Borrower that
are enforceable against the Borrower in accordance with the terms thereof,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors' rights
generally and by general principles of equity. The Borrower by its execution
below hereby (i) restates, ratifies and reaffirms the Obligations, the Credit
Agreement and the other Loan Documents executed by the Borrower, and each and
every term, covenant, and condition of the Borrower set forth in the Credit
Agreement and the other Loan Documents; (ii) restates and renews each and every
representation and warranty heretofore made by the Borrower in the Credit
Agreement and the other Loan Documents as fully as if made on the date hereof
and with specific reference to this Agreement (except with respect to
representations and warranties made as of an expressed date, in which case such
representations and warranties shall be true and correct as of such date); and
(iii) ratifies, reaffirms, renews and restates the grant by the Borrower of a
continuing security interest in, and a right to set off against, any and all
right, title, and interest of the Borrower in all of the Collateral in favor of
Administrative Agent, for the benefit of Secured Parties, and acknowledges and
stipulates that such security interests and Liens are duly perfected, first
priority security interests and Liens, subject to Permitted Liens, and that all
of the Obligations continue to be secured, without interruption, by such
security interests and Liens.

c.                   No Novation. The Borrower and each other Loan Party agree
that this Agreement is not intended to be, and is not, a novation of any of the
Loan Documents or any of the Obligations thereunder and each does hereby ratify,
confirm and reaffirm each of the agreements, covenants, and undertakings made by
it under the Credit Agreement and each and every other Loan Document executed by
it in connection therewith or pursuant thereto and confirms that the
“Obligations” remain in full force and effect.



 2 

 

SECTION 5. Representations and Warranties. The Borrower and each other Loan
Party reaffirms each of its representations and warranties set forth in the
Credit Agreement and each other Loan Document to which it is a party (other than
any such representations and warranties that, by their terms, refer to a
specific date and time other than the date hereof). The Borrower and each other
Loan Party hereby represents and warrants that (a) the execution, delivery and
performance by the Borrower of this Agreement and the consummation of the
transactions contemplated hereby (i) are within the Borrower's organizational
powers and have been duly authorized by all necessary organizational action,
(ii) will not violate any Organizational Document of the Borrower or any of its
Subsidiaries, any law, treaty, rule or regulation, or determination of a
Governmental Authority, in each case applicable to or binding upon the Borrower
or any of its Subsidiaries or any of such Person's Property or to which the
Borrower or any of its Subsidiaries or any of such Person's property is subject,
or any judgment, order or ruling of any Governmental Authority, and (iii) will
not violate or result in a default under any Material Contract of the Borrower
or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (b) this Agreement has been duly executed and delivered by the
Borrower and constitutes the valid and binding obligation of the Borrower,
enforceable against it in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.

SECTION 6. Reference to and Effect on the Loan Documents. The parties hereto
hereby agree that this Agreement shall constitute a “Loan Document” for all
purposes of the Credit Agreement.

SECTION 7. Conditions Precedent. This Agreement shall become effective, as of
the Effective Date, upon the receipt by the Administrative Agent of the
following:

a.                   counterparts to this Agreement, duly executed by the
Administrative Agent, the Lenders and each Loan Party; and

b.                  such other assurances, certificates, documents, consents or
opinions as the Administrative Agent reasonably may require.

SECTION 8. Delivery by Electronic Transmission. Delivery of an executed
counterpart of a signature page to this Agreement in electronic format
(including .pdf format) by electronic transmission shall be effective as
delivery of an original executed counterpart of this Agreement.

SECTION 9. GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
shall be governed by, and construed in accordance with, the laws of the STATE OF
NEW YORK.



 3 

 

SECTION 10. Expenses. The Loan Parties shall pay on demand all reasonable,
documented out-of-pocket expenses in any way relating to the enforcement or
protection of the Administrative Agent’s rights under this Agreement, including
any incurred during any “workout” or restructuring in respect of the Obligations
and any incurred in the preservation, protection or enforcement of any rights of
any Guaranteed Party (as defined in the Guaranty) in any proceeding under any
Debtor Relief Laws. The obligations of the Loan Parties under this provision
shall survive the payment in full of the Obligations and termination of the Loan
Documents.

SECTION 11. No Waiver. Nothing contained herein shall constitute a waiver of,
impair or otherwise affect any of the Obligations, Guaranteed Obligations or any
other obligation of any party hereto.

SECTION 12. Survival of Representations and Warranties. All representations and
warranties made in this Agreement or any other Loan Document shall survive the
execution and delivery of this Agreement, and no investigation by the
Administrative Agent or the Lenders shall affect the representations and
warranties or the right of the Administrative Agent and the Lenders to rely upon
them.

[Signature pages follow]

 

 

 



 



 4 

 

IN WITNESS WHEREOF, the parties have each caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

ANIKA THERAPEUTICS, INC.

 

 

By: /s/ Sylvia Cheung

Name: Sylvia Cheung

Title: Chief Financial Officer, Treasurer, and Secretary

 

 

 

 

 

 

 

 

 

 

 

 



Anika Therapeutics – Signature Page to First Amendment to Credit Agreement





 

 

BANK OF AMERICA, N.A., as Administrative

Agent, Lender, Swingline Lender and a L/C Issuer

 

 

 

By: /s/ Molly Kropp

Name: Molly Kropp

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 



Anika Therapeutics – Signature Page to First Amendment to Credit Agreement





 

 

EXHIBIT A

 

Updated Schedules

 

 

 

Schedule 5.20(a)

Subsidiaries, Joint Ventures, Partnerships and other Equity Investments

Loan Party Subsidiary,
Joint Venture,
Partnership Or
Other Equity
Investment Number of
Shares of Each
Class of Equity
Interests In
Each Subsidiary
Outstanding Number and
Percentage of
Outstanding
Shares of Each
Class of Equity
Interests Owned
by such Loan
Party Class or
Nature of
Equity
Interests Anika Therapeutics, Inc. Anika Securities, Inc. 1,000 1,000 (100%)
Common (Voting) Shares Anika Therapeutics, Inc. Anika Therapeutics S.r.l. 11 One
hundred percent (100%) Ordinary Quota Anika Therapeutics, Inc. Anika
Therapeutics Ltd. 100 100 (100%) Common Shares

 

 

 

 

 

 

________________________________

1 NTD: The Equity Interests of Anika Therapeutics S.r.l. are not represented by
shares.



 

 

Schedule 5.21(f)

Pledged Equity Interests

(i)Pledged Equity

Loan Party Issuer Number
of Shares Certificate
Number Class Percentage
Ownership of
Outstanding
Shares Anika Therapeutics, Inc. Anika Therapeutics S.r.l. N/A N/A N/A 100%2
Anika Therapeutics, Inc. Anika Securities, Inc. 1,000 2 Common 100% Anika
Therapeutics, Inc. Anika Therapeutics Ltd. 65 N/A Common 100%3

 

(ii)Other Equity Interests Pledged       None.





 

 

 

 

________________________________



2 Note: Only sixty-five percent (65%) of the outstanding shares of Anika
Therapeutics S.r.l. constitute Pledged Equity as of the Closing date.

3 Note: Only sixty-five percent (65%) of the outstanding shares of Anika
Therapeutics Ltd. constitute Pledged Equity.

 

 

Schedule 7.08

Transactions with Affiliates



1.Contract Manufacturing Agreement between Anika Therapeutics, Inc. and Anika
Therapeutics S.r.l. dated effective as of January 31, 2019.

2.Distribution Agreement for Hyalofast Product between Anika Therapeutics, Inc.
and Anika Therapeutics S.r.l. dated effective as of March 30, 2017.



3.Intercompany Note between Anika Therapeutics, Inc. and Anika Therapeutics
S.r.l. evidencing an intercompany loan with a current outstanding principal of
€6,020,142 plus applicable interest at a rate of 1.6% per annum.



4.Contract for Authorised Representative Services (in accordance with European
regulatory directives for CE mark of medical devices) between Anika
Therapeutics, Inc. and Anika Therapeutics S.r.l. dated effective as of May 12,
2017.



5.Intercompany Service Recharge Agreement between Anika Therapeutics, Inc. and
Anika Therapeutics S.r.l. dated effective as of January 30, 2019.



6.Intercompany Service Recharge Agreement between Anika Therapeutics, Inc. and
Anika Therapeutics Ltd. dated effective as of July 1, 2019.



7.Intercompany Service Recharge Agreement between Anika Therapeutics S.r.l. and
Anika Therapeutics Ltd. dated effective as of July 1, 2019.

 

 

